Citation Nr: 0905476	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
in June 2007.  

The issue on appeal was previously before the Board in July 
2008 based on a claim to reopen a decision subject to a prior 
final denial.  In July 2008, the Board determined that new 
and material had been received to reopen the claim and then 
remanded it back to the RO for additional evidentiary 
development.  The issue on appeal has been changed on the 
title page to conform with the Board's July 2008 
determination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In its July 2008 remand instructions, the Board directed that 
the Veteran be afforded a VA examination to determine the 
etiology of the Veteran's bilateral hearing loss.  A VA 
examination was conducted in September 2008.  The report of 
the examination appears to be incomplete.  In the section of 
the examination report which deals with the examiner's 
opinion as to the etiology of the disorder, the examiner 
reviewed and interpreted the results of the Veteran's in-
service audiological findings, noting that the in-service 
whispered voice testing was inherently insensitive to high 
frequency hearing loss at the 3kHz-4kHz levels which was the 
type of hearing most commonly caused by noise exposure.  The 
report then ends with the partial sentence "[s]ince test 
findings obtained during this session were not 
consistent[.]"  The Board finds that the examiner must be 
contacted to determine if, in fact, this is the entire 
examination report including the partial sentence at the end 
and for an addendum to the report.  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The examiner who conducted the September 2008 VA examination 
found that the audiometric test results were considered to be 
poor in inter-test consistency bilaterally.  The examiner 
wrote that, as a result of the inconsistent findings an 
opinion could not be formed without resorting to mere 
speculation.  It is not apparent to the Board if the examiner 
was unable to form an opinion as to whether the Veteran 
currently experienced hearing loss or whether the examiner 
was unable to form an opinion as to the etiology of the 
hearing loss.  The Board notes that all the audiometric 
testing of record demonstrates the presence of hearing loss 
for VA purposes when the evidence is evaluated on the basis 
of auditory thresholds.  This includes testing conducted in 
August 1997, December 2002, March 2005 and September 2008.  
It is not apparent to the Board why the examiner would be 
unable to provide an opinion as to the etiology of the 
Veteran's hearing loss regardless of the inconsistent results 
found at the time of the most recent examination.  No 
rationale was provided.  The Board notes that the July 2008 
remand instructions directed that a reason should be provided 
if the examiner determines that an opinion could not be 
provided without resort to speculation.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  The 
Board finds that the examiner who produced the September 2008 
examination report should be contacted and requested to 
provide an opinion as to the etiology of the Veteran's 
currently existing hearing loss.  If the examiner is unable 
to provide an opinion as to the etiology of the hearing loss, 
the examiner should provide a reason why she was unable to do 
so.  The Board finds it would be helpful if the examiner was 
able to reconcile, to the extent possible, all the 
audiological testing associated with the claims file.  If the 
September 2008 examiner is not available, the appellant 
should be scheduled for reexamination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for hearing loss since October 
2007.  After securing any necessary 
releases, the RO should obtain these 
records.  Regardless of the Veteran's 
response, any outstanding VA treatment 
records should be obtained and associated 
with the claims file.  

2.  Contact the examiner who conducted 
the September 2008 VA audiological 
examination and request that she provide 
a complete copy of the examination report 
or, in the alternative, she should 
indicate that the examination report 
associated with the claims file is 
complete.  The examiner should also 
provide a written addendum to the 
examination report which provides an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran has a 
bilateral hearing loss which was incurred 
in or aggravated by active duty.  If the 
examiner indicates that she is unable to 
provide an opinion as to the etiology of 
the hearing loss without resort to 
speculation, she should provide a reason 
for this finding.  The Veteran may be 
recalled for another VA examination, if 
deemed necessary.

If the examiner who conducted the 
September 2008 VA examination is not 
available, schedule the Veteran for 
another VA examination to determine the 
existence and etiology of bilateral 
hearing loss.  The examiner should 
specifically query the Veteran as to the 
nature and frequency of his post-service 
noise exposure.  The claims file should 
be made available for review of pertinent 
documents therein, and the examination 
report should reflect that such review 
occurred.

Upon a review of the file and completed 
audiological examination, the examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
probability) that any current hearing 
loss was incurred in or aggravated by 
service.

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation or aggravation as it 
is to find against it.

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.  
The examiner should also specifically 
state in the report what type and 
severity of post-service noise exposure 
he/she is considering when rendering 
his/her opinion.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include consideration of all evidence 
received since the November 2008 
supplemental statement of the case.  If 
the claim is denied, the Veteran and his 
representative should then be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

